DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim(s) 1, 11 and 20 recite(s) a 
-receive a request from a customer and transmit payment information to a customer
-acquire payment information from a customer
-receive commodity ID for a commodity from the customer and register the commodity 
- receive a request for checkout from the customer, determine whether the checkout processing is to be perform by the checkout terminal
-checkout processing is not to be performed by the checkout terminal, perform the checkout processing using the commodity ID and payment method accepted at the store
-checkout processing is to be performed by the checkout terminal, generate a checkout code associated with the commodity ID, and transmit the checkout code to the customer
-the checkout terminal receives the checkout code and performs the checkout proves based on the commodity ID. The claimed invention is directed to identifying customers, determining what will complete the checkout process, and completing the checkout process that coincides with the specific decision. The act of describing how payments are processed in a retail environment is part of everyday sales activities, and therefore is considered a commercial or legal interaction, and part of the enumerated grouping of a certain method of organizing human activity.
The claims contain a plurality of devices which include, a checkout terminal, store server, a first network interface, a first memory, a first processor, a customer terminal, a POS server, a second network interface, a second memory and a second processor. This judicial exception is not integrated into a practical application because the servers contain computer elements regularly used, such as network interface, memories and processers and provide no details as to how the elements are used beyond having the abstract idea “applied” thereto. Under MPEP 2106.05 (f) the claim must demonstrate how the computer is more than just a tool to perform the abstract idea, and as claimed the processors are configured to acquire information, store information and send information with no recited improvement to the manner in which the information is be manipulated by the computer elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sending and receiving of information that qualifies as an abstract idea, without any known improvements to the way the data is manipulated, does not show significantly more than application on computer elements.
Dependent claims 2-4, 12-14 further discuss a third network interface, a reading device and a third processor, which uses a reading device to transmit information about the commodity to the registration server. Adding an additional elements, which further receives and sends information, without improvements to the sending or receiving, and is shown to be used merely as a tool to perform the abstract idea, does not overcome the 101 rejection. The claims remain under the apply it judicial exception under MPEP 2106.05(f).
Dependent claim 6-8, 17, 18, 21, 22 do not add any additional elements, but merely add additional abstract claim languages about what information is being sent and received on the processors, and does not include additional details about how the processor would be improved upon, and therefore remain rejected under the same rules as the claims they depend from. 
Dependent claims 9, 10, 19 specify the type of customer terminal, but maintain the customer terminal as a computer element used as a tool to perform the abstract idea. A terminal versus a hand-held mobile terminal, or what it may be attached to does not integrate the abstract idea with that terminal, or provide significantly more than a computer element to perform an abstract idea. Therefore, the claims are found ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0165670 A1 Bacallao in view of US 2012/ 0095853 A1 van Bose et al.

Regarding claim 1, Bacallao discloses a point-of-sale (POS) system (Bacallao Abstract, performing scanning and commercial functions at a retail store), comprising: 
a checkout terminal installed in a store (Bacallao Para. [0035] a personal mobile electronic device may be paired with a store-provided device, the store-provided device may attach to a shopping cart, which is able to process items and interact with the store computer, POS system and other remote electronic devices);
a store server that includes: a first network interface, a first memory that stores payment information indicating a payment method accepted at a store, and a first processor configured to, upon receipt of a request from a customer terminal, control the first network interface to transmit the payment information to the customer terminal (Bacallao Para. [0046] a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; Para. [0044] the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process); 
and a POS server that includes: a second network interface, a second memory, and a second processor configured to: acquire the payment information from the customer terminal via the second network interface (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network), upon receipt of a commodity ID for a commodity from the customer terminal via the second network interface, register the commodity ID in the second memory (Bacallao Para. [0070-0071] a barcode may be scanned using personal computer device to identify the grocery item, and then stored on a list for the store computing device to later use to check out the customer), 
upon receipt of a request for checkout from the customer terminal, determine, based on the request, whether checkout processing is to be performed by mobile payment or by the checkout terminal installed in the store (Bacallao Para. [0034-0035] the shopper may use their personal computing device or store computing device to checkout), 
upon determining that checkout processing is to be performed by mobile payment, perform the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information (Bacallao Para. [0040] the items are monitored, scanned, and stored, and when ready to depart the customer may checkout, using payment information stored; Para. [0042]; Para. [0076] the user may not need to user a checkout register, as they may use their personal device to finish payment and leave the store; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums), and 
upon determining that checkout processing is to be performed by the checkout terminal installed in the store, generate a checkout associated with the registered commodity ID, perform the checkout processing based on the registered commodity ID (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system).
Bacallao fails to explicitly disclose generate a checkout code readable by the checkout terminal and associated with the registered commodity ID, and control the second network interface to transmit the generated checkout code to the customer terminal, wherein the checkout terminal is configured to, upon receipt of the checkout code via the customer terminal perform the checkout. 
Van Bose is in the field of purchasing items (van Bose, Abstract, mobile device for purchasing items) and teaches generate a checkout code readable by the checkout terminal and associated with the registered commodity ID, and control the second network interface to transmit the generated checkout code to the customer terminal, wherein the checkout terminal is configured to, upon receipt of the checkout code via the customer terminal perform the checkout (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Regarding claim 2, modified Bacallao discloses the point-of-sale (POS) system according to claim 1, wherein the customer terminal includes: a third network interface, a reading device, and a third processor configured to control the third network interface to transmit a commodity ID to the POS server for a commodity that has been read by the reading device (Bacallao Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums).

Regarding claim 3, modified Bacallao discloses the point-of-sale (POS) system according to claim 2, wherein the third processor is further configured to control the third network interface to establish a connection with the store server using connection information read by the reading device (Bacallao Para. [0043] the scanner may be used to read a QR code to link all electronic devices over a network).

Regarding claim 4, modified Bacallao discloses the point-of-sale (POS) system according to claim 3, wherein the connection information read by the reading device is presented as a two-dimensional code (Bacallao Para. [0043] the scanned information may be a barcode or QR code).

Regarding claim 6, modified Bacallao discloses the point-of-sale (POS) system according to claim 1, wherein the second processor is further configured to, control the second network interface to transmit and the registered commodity ID to the store server (Bacallao Para. [0046] the application process, personal device, store device are all connected over a network to the store computer; Para. [0044] the computing device may be linked with payment system, part of a POS system connected to the store computer), the first processor is further configured to: upon receipt of the registered commodity ID from the POS server, generate checkout information for performing checkout processing based on the registered commodity ID, control the first network interface to transmit the checkout information to the checkout terminal, and upon receipt of the checkout information, the checkout terminal performs the checkout processing (Bacallao Para. [0036-0037] the store item is scanned and the item is added to a shopping list, when shopping is done a checkout process may be started where the item IDs are all sent to the POS system, and when identified, the user may perform the checkout process). 
Bacallao fails to explicitly disclose after generating the checkout code, control the second network interface to transmit the checkout code and upon receipt of the checkout code from the checkout terminal the checkout terminal performs the checkout processing.
Van Bose teaches after generating the checkout code, control the second network interface to transmit the checkout code and upon receipt of the checkout code from the checkout terminal the checkout terminal performs the checkout processing (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Regarding claim 7, modified Bacallao discloses the point-of-sale (POS) system according to claim 6, wherein the first processor is further configured to: acquire membership information indicating a membership status of a customer, and calculate a reward or a discount using the membership information when generating the checkout information (Bacallao Para. [0036] when the customer scans and pairs their personal device to the store network, customer credit card and account information is linked to the carts contents, and the associated information about the customer is able to be used to checkout; Para. [0037] the customer may receive information relating to coupons, discounts and other incentives).

Regarding claim 8, Bacallao discloses the point-of-sale (POS) system according to claim 6. Bacallao fails to explicitly disclose wherein the first processor is further configured to: acquire electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generate an electronic receipt during the checkout processing. 
Van Bose teaches wherein the first processor is further configured to: acquire electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generate an electronic receipt during the checkout processing (van Bose Para. [0055] when payment is received confirmation of payment and a digital copy of the receipt may be transmitted to the mobile device of the user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the electronic receipt of van Bose. The motivation for doing so would be to provide a customer notice of the items purchased, as well as being able to digitally store the information within the store and thus would benefit the store return validation, asset protection and customer reference (van Bose Para. [0055] digital receipts are stored within a store server for the help of keeping records of transactions).  

Regarding claim 9, modified Bacallao discloses the point-of-sale (POS) system according to claim 1, wherein the customer terminal is a hand-held mobile terminal (Bacallao Para. [0037] the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30); Fig. 1).

Regarding claim 10, modified Bacallao discloses the point-of-sale (POS)system according to claim 1, wherein the customer terminal is attached to a shopping cart (Bacallao Para. [0037] the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30); Fig. 1).

Regarding claim 11, Bacallao discloses a checkout method performed in a point-of-sale (POS) system  (Bacallao Abstract, performing scanning and commercial functions at a retail store), comprising: storing, in a store server, payment information indicating a payment method accepted at a store; upon receipt of a request from a customer terminal, transmitting the payment information from the store server to the customer terminal (Bacallao Para. [0046] a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; Para. [0044] the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process); 
transmitting the payment information from the customer terminal to a POS server (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network); 
upon receipt of a commodity ID for a commodity from the customer terminal, registering the commodity ID in the POS server (Bacallao Para. [0070-0071] a barcode may be scanned using personal computer device to identify the grocery item, and then stored on a list for the store computing device to later use to check out the customer); 
and upon receipt of a request for checkout by the POS server from the customer terminal, determining, based on the request, whether checkout processing is to be performed by mobile payment or by a checkout terminal installed in a store (Bacallao Para. [0035] the shopper may use their personal computing device or store computing device to checkout); 
upon determining that checkout processing is to be performed by mobile payment, performing, by the POS server, the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information (Bacallao Para. [0040] the items are monitored, scanned, and stored, and when ready to depart the customer may checkout, using payment information stored; Para. [0042]; Para. [0076] the user may not need to user a checkout register, as they may use their personal device to finish payment and leave the store; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums); and 
upon determining that checkout processing is to be performed by the checkout terminal installed in the store, generating, by the POS server, a checkout and associated with the registered commodity ID (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system).
Bacallao fails to explicitly disclose generating a checkout code readable by the checkout terminal and associated with the registered commodity ID, transmitting the generated checkout code from the registration server to the customer terminal, and upon receipt of the checkout code by the checkout terminal via the customer terminal, performing, by the checkout terminal, the checkout processing.
Van Bose teaches generating a checkout code readable by the checkout terminal and associated with the registered commodity ID, transmitting the generated checkout code from the registration server to the customer terminal, and upon receipt of the checkout code by the checkout terminal via the customer terminal, performing, by the checkout terminal, the checkout processing (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Regarding claim 12, modified Bacallao discloses the checkout method according to claim 11, further comprising: reading the commodity ID using a reading device of the customer terminal; and transmitting the commodity ID to the POS server from the customer terminal (Bacallao Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums).

Regarding claim 13, modified Bacallao discloses the checkout method according to claim 12, further comprising: establishing a connection from the customer terminal to the store server using connection information read by the reading device (Bacallao Para. [0043] the scanner may be used to read a QR code to link all electronic devices over a network).

Regarding claim 14, modified Bacallao discloses the checkout method according to claim 13, wherein the connection information is presented as a two-dimensional code provided at the store (Bacallao Para. [0043] the scanned information may be a barcode or QR code).

Regarding claim 16, modified Bacallao discloses the checkout method according to claim 11, further comprising: generate the registered commodity ID to the store server from the POS server (Bacallao Para. [0046] the application process, personal device, store device are all connected over a network to the store computer; Para. [0044] the computing device may be linked with payment system, part of a POS system connected to the store computer); upon receipt of the registered commodity ID from the POS server, generating checkout information for performing checkout processing based on the registered commodity ID; and upon receipt of the checkout information, performing the checkout processing at the checkout terminal (Bacallao Para. [0036-0037] the store item is scanned and the item is added to a shopping list, when shopping is done a checkout process may be started where the item IDs are all sent to the POS system, and when identified, the user may perform the checkout process). 
Bacallao fails to explicitly disclose after generating the checkout code, transmitting the checkout code and upon receipt of the checkout code from the checkout terminal, transmitting the checkout information from the store server to the checkout terminal the checkout terminal performs the checkout processing.
Van Bose teaches after generating the checkout code, transmitting the checkout code and upon receipt of the checkout code from the checkout terminal, transmitting the checkout information from the store server to the checkout terminal the checkout terminal performs the checkout processing (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Regarding claim 17, modified Bacallao discloses the checkout method according to claim 16, further comprising: acquiring membership information indicating a membership status of a customer; and calculating a reward or a discount using the membership information when generating the checkout information (Bacallao Para. [0036] when the customer scans and pairs their personal device to the store network, customer credit card and account information is linked to the carts contents, and the associated information about the customer is able to be used to checkout; Para. [0037] the customer may receive information relating to coupons, discounts and other incentives).

Regarding claim 18, Bacallao discloses the checkout method according to claim 16. Bacallao fails to explicitly disclose further comprising: acquiring electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generating an electronic receipt during the checkout processing. Van Bose teaches further comprising: acquiring electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generating an electronic receipt during the checkout processing (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Regarding claim 19, modified Bacallao discloses the checkout method according to claim 11, wherein the customer terminal is a hand-held mobile terminal held by a customer (Bacallao Para. [0037] the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30); Fig. 1).

Regarding claim 20, Bacallao discloses a point-of-sale (POS) server (Bacallao Abstract, performing scanning and commercial functions at a retail store), comprising: a network interface; a memory that stores payment information indicating a payment method accepted at a store; and a processor configured to: 
upon receipt of a request from a customer terminal, control the first network interface to transmit the payment information to the customer terminal (Bacallao Para. [0046] a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; Para. [0044] the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process), 
upon receipt of a commodity ID from the customer terminal, register the commodity ID in the memory (Bacallao Para. [0070-0071] a barcode may be scanned using personal computer device to identify the grocery item, and then stored on a list for the store computing device to later use to check out the customer), 
upon receipt of a request for checkout from the customer terminal, determine, based on the request, whether checkout processing is to be performed by mobile payment or by a checkout terminal installed in a store (Bacallao Para. [0034-0035] the shopper may use their personal computing device or store computing device to checkout), 
upon determining that checkout processing is to be performed by mobile payment, perform the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0070-0071] a barcode may be scanned using personal computer device to identify the grocery item, and then stored on a list for the store computing device to later use to checkout the customer; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums), and 
upon determining that checkout processing is to be performed by the checkout terminal installed in the store, generate a checkout associated with the registered commodity ID based on the registered commodity ID, the checkout processing is performed by the checkout terminal (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system). 
Bacallao fails to explicitly disclose generate a checkout code readable by the checkout terminal and associated with the registered commodity ID, and control the network interface to transmit the generated checkout code to the customer terminal, wherein upon receipt of the checkout code by the checkout terminal via the customer terminal, the checkout processing is performed by the checkout terminal. 
Van Bose teaches generate a checkout code readable by the checkout terminal and associated with the registered commodity ID, and control the network interface to transmit the generated checkout code to the customer terminal, wherein upon receipt of the checkout code by the checkout terminal via the customer terminal, the checkout processing is performed by the checkout terminal (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Regarding claim 21, modified Bacallao discloses the point-of-sale (POS) system according to claim 1. Bacallao fails to explicitly disclose wherein the checkout code is displayed on the customer terminal as a symbol that can be read by the checkout terminal. Van Bose teaches wherein the checkout code is displayed on the customer terminal as a symbol that can be read by the checkout terminal (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Regarding claim 22, modified Bacallao discloses the checkout method according to claim 11. Baccallao fails to explicitly disclose wherein the checkout code is displayed on the customer terminal as a symbol that can be read by the checkout terminal. Van Bose teaches wherein the checkout code is displayed on the customer terminal as a symbol that can be read by the checkout terminal (van Bose Para. [0052] when a user wants to checkout, a barcode is created for the entire purchase price of the commodities, and is sent to a mobile device of a user, and the user is instructed to present the code to the cashier within the store to complete checkout; Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the generated checkout code as taught by van Bose. The motivation for doing so would be to provide the user an overall faster checkout experience, by eliminating the need to remove items from their cart to scan, but still allowing the store the ability to detect fraud by allowing checkout at a terminal with a cashier within the retail environment (van Bose Para. [0017] the user may scan items while shopping, then present the overall cart total to a cashier for checkout, eliminating the need for traditional checkout stations).

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Regarding 101, the Applicant asserts that the generation and transmission of machine-readable code via a network is neither human activity nor a method for organizing human activity. Examiner would note that the definition of organizing human activity includes practices, such as commercial interactions, that are used by humans. The generation and transmission of the code is being used to transmit information about the checkout of merchandise from stores, and therefore the claim is directed to commercial interactions, which is considered a method of organizing human activity. The Applicant further states the limitations they believe integrate the abstract idea into a practical application, which includes receiving and sending information about where the user would like to checkout, performing a checkout on a mobile device, generating a code for checkout at a terminal and using the code to checkout at a terminal. In order to integrate the claim language into a practical application, the additional elements must be used in a way that would be integral to the process, beyond just being applied to a server. The servers and processors, even though they are specifically in POS systems, do not show more than a computer to process information, or connect different computer elements over a network. There is no manipulation or improvement to the technology itself, but rather describe an abstract idea in detail, with application on computer elements.
Regarding independent claims 1, 11 and 20 Applicant points to the limitation “upon receipt of a request for checkout from the customer terminal, determine, based on the request, whether checkout processing is to be performed by mobile payment or by the checkout terminal installed in the store” as not being taught by Bacallao. Examiner disagrees, the claim is being interpreted as giving the customer the opportunity to choose between processing the payment on their phone or the store device. This is taught in Bacallao in that a customer’s personal device may be paired with the store device, and either device may be chosen to process the payment of the transactions, as seen in Para. [0035]. Second, Applicant points to the limitation of  “upon determining that checkout processing is to be performed by mobile payment, perform the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information” as not being taught by Bacallao. Examiner is interpreting the claim limitation to mean that when a user decides to pay with their mobile phone, their identification and payment method of registered with the store and are determined to be acceptable form of payment. Examiner cites Para. [0040] that shows the personal computing device may be capable of monitoring, and storing the items for checkout, and Para. [0076] shows that the user may not need to use a checkout register, but may use a card on file, based on their registered ID, that is associated with the personal computing device used for checkout. Therefore, the two limitation are taught by Bacallao. The last limitation addressed by the Applicant is "upon determining that checkout processing is to be performed by the checkout terminal installed in the store, generate a checkout code readable by the checkout terminal in the store and associated with the registered commodity ID, and control the second network interface to transmit the generated checkout code to the customer terminal,". Examiner is interpreting the claim limitation to be mean that once the user has decided to use the checkout terminal, a checkout code is generated and sent to the mobile terminal. Bacallao is able to teach using a QR code to pair the customer device and store device, which aides in the checkout process by allowing the ID of the registered user to use stored cards and checkout using their personal device, which is able to showcase the checkout process within a store and using codes to links the ID of the user with the store device. Bacallao is not able to disclose the process of generating the checkout code, which is readable by the checkout terminal and transmitting to the customer terminal for checkout. The claim has been so amended that code being used is specifically generated for the purpose of being read by the checkout terminal. Previously presented art Laracey, which reads codes at a checkout terminal, in order for the customer terminal to process the transaction at a specific store terminal has been overcome. New Reference van Bose clearly shows that the customer terminal may scan and keep track of the items being purchased, and they may select to checkout at a store terminal and then a barcode is created with the payment total, and the cashier may scan the barcode to complete the transaction process (See Fig. 10). Therefore, the independent claims remain rejected under 103. 
Claims 8 and 18 were previously rejected under Baccallao, Laracey and Kuo to teach electronic receipts. When the claims from which they depend were amended, the new reference of van Bose was discovered, which also teaches electronic receipts and therefore teach the claim limitations. 
The claims rejections are maintained for claims 1, 11 and 20, and therefore dependent claims 2-4, 6-10, 12-14, 16-19 and 21-22 remain rejected.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0217448 A1 Laracey teaches conducting payment transactions (Laracey Abstract, system and method for conducting payment transactions); US 2003/0142855 A1 Kuo teaches paying for transactions (Kuo Abstract, credit card payments); US 2009/0204530 A1 Hanson teaches bar-code payment of transactions (Abstract).







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687